 
 
IV 
108th CONGRESS
2d Session
H. RES. 564 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2004 
Ms. Pelosi (for herself, Mr. Hoyer, Mr. Menendez, Mr. Clyburn, Ms. DeLauro, Mr. George Miller of California, Mr. Skelton, Ms. Harman, Mr. Lantos, Mr. Murtha, and Mr. Matsui) submitted the following resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Relating to the liberation of the Iraqi people and the valiant service of the United States Armed Forces and Coalition forces. 
  
Whereas Saddam Hussein and his regime committed crimes against humanity, systematically violating the human rights of Iraqis and citizens of other countries; 
Whereas Saddam Hussein’s terror regime subjected the Iraqi people to murder, torture, rape, and amputation; 
Whereas on March 16, 1988, Saddam Hussein’s regime had and unleashed weapons of mass destruction against Kurdish citizens, killing nearly 5,000 of them; 
Whereas as many as 270 mass grave sites, containing the remains of as many as 400,000 victims of Saddam Hussein’s regime, have been found in Iraq; 
Whereas rape was used to intimidate the Iraqi population, with victims often raped in front of their families; 
Whereas the regime punished the Marsh Arabs by draining the marshlands, which created hundreds of thousands of refugees and caused an ecological catastrophe; 
Whereas the Iraq Liberation Act of 1998 (Public Law 105–338), passed by the House of Representatives by a vote of 360 to 38, made it United States policy to support efforts to remove from power the regime headed by Saddam Hussein; 
Whereas with the Iraqi regime failing to comply with 16 previously adopted United Nations Security Council resolutions, the Security Council unanimously approved Resolution 1441 on November 8, 2002, declaring that Iraq has been and remains in material breach of its obligations under relevant resolutions, including resolution 687 (1991), in particular through Iraq’s failure to cooperate with United Nations inspectors; and 
Whereas on October 10, 2002, the House of Representatives passed the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) and on March 19, 2003, the United States initiated military operations in Iraq: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)acknowledges the belief that the United States and the world have been made safer with the removal of Saddam Hussein and his regime from power in Iraq, and the belief that a final judgment on the value of activities in Iraq cannot be made until Iraq is stable and secure; 
(2)commends the Iraqi people for their courage in the face of unspeakable oppression and brutality inflicted on them by Saddam Hussein’s regime; 
(3)commends the Iraqi people on the adoption of Iraq’s interim constitution;  
(4)commends the members of the United States Armed Forces and Coalition forces for liberating Iraq and expresses its gratitude for their valiant service; 
(5)urges the President— 
(A)to take all steps necessary to ensure that all members of the United States Armed Forces serving in Iraq receive the best force protection equipment available, including protective body armor and extra-armored wheeled vehicles capable of providing better protection against explosive devices; 
(B)to ensure that all members of the Armed Forces who suffer wounds or other injuries, or who incur illness, while serving in Iraq receive complete, timely, and high-quality health care to treat the short-term and long-term consequences of such wounds, injuries, and illnesses; 
(C)to recognize the key contributions made by members of the reserve components of the Armed Forces, and their families, in Operation Iraqi Freedom, and, in consultation with Congress, to address immediately the disparity that exists for many Reserve and Guard personnel between the pay they receive in civilian life and the military compensation they receive when ordered to active duty; 
(D)to acknowledge that there were serious deficiencies in United States pre-war intelligence on Iraq, particularly in light of the failure to find any evidence of significant weapons of mass destruction stockpiles, and to take steps now to improve intelligence so that United States troops are better protected and future United States national security strategies are better informed; 
(E)to request sufficient funding immediately to fully support United States military operations in Iraq and the surrounding region in order to ensure the safety and well-being of United States troops deployed to Iraq and the surrounding region; 
(F)to obtain far-reaching international participation in the securing, reconstruction, and political development of Iraq, including the protection of women’s and children’s rights; and 
(G)to take steps to correct the failure of the United States Government to plan adequately for the post-war occupation of Iraq, including the failure to integrate internal United States Government studies and outside expert opinions that predicted the onset of guerrilla activity and described how to promote effective reconstruction, democratization, and civil society development activities, and the failure to apply those studies and opinions today in order to improve current United States reconstruction efforts in Iraq; 
(6)expresses deep sorrow and regret for the deaths of more than 550 and the wounding of more than 3,500 members of the United States Armed Forces in Iraq and extends support to their families; and 
(7)expresses sorrow and regret for the deaths in Iraq of United States civilians, United Nations personnel, unknown numbers of Iraqi civilians, and other noncombatants. 
 
